Exhibit 10.1

LPAC Corp.

2140 Lake Park Blvd.

Richardson, TX 75080-2254

As of December 15, 2014

The Bank of Tokyo-Mitsubishi UFJ, Ltd.

Securitization Group

1251 Avenue of the Americas, 12th Floor

New York, NY 10020-1104

PNC Bank, National Association

Three PNC Plaza, 4th Floor

225 Fifth Avenue

Pittsburgh, PA 15222-2707

The Investors party to the

RPA referred to below

Re: Revised Purchased Limits

Reference is made to that certain Amended and Restated Receivables Purchase
Agreement, dated as of November 18, 2011 (as amended, restated, supplemented or
otherwise modified, the “RPA”), among LPAC CORP., a Delaware corporation ( the
“Company”), as seller, LENNOX INDUSTRIES INC., a Delaware corporation
(“Lennox”), as master servicer thereunder (in such capacity, the “Master
Servicer”), VICTORY RECEIVABLES CORPORATION, a Delaware corporation, as a
Purchaser, and THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, as
administrative agent for the Investors (in such capacity, the “Administrative
Agent”), the purchaser agent for the BTMU Purchaser Group (in such capacity, the
“BTMU Purchaser Agent”) and a BTMU Liquidity Bank and PNC BANK, NATIONAL
ASSOCIATION, as the purchaser agent for the PNC Purchaser Group (in such
capacity, the “PNC Purchaser Agent”) and a PNC Liquidity Bank. Capitalized terms
used and not otherwise defined in this letter agreement shall have the meanings
given to such terms in the RPA.

The Company hereby requests, and by its execution below, each Agent and each
Investor hereby agree, that, upon the execution of this letter by the parties
hereto, each of the Purchase Limit, the BTMU Purchaser Group Limit and the PNC
Purchaser Group Limits shall be amended so that each such amount for any period
shall be the respective corresponding amount for such period set forth below:

 

Period

   Purchase Limit      BTMU
Purchaser
Group Limit      PNC
Purchaser
Group Limit  

Reporting Date in February until the date preceding the Reporting Date in March

   $ 180,000,000       $ 90,000,000       $ 90,000,000   

Reporting Date in March until the date preceding the Reporting Date in April

   $ 180,000,000       $ 90,000,000       $ 90,000,000   

Reporting Date in April until the date preceding the Reporting Date in May

   $ 220,000,000       $ 110,000,000       $ 110,000,000   

Reporting Date in May until the date preceding the Reporting Date in June

   $ 220,000,000       $ 110,000,000       $ 110,000,000   

Reporting Date in June until the date preceding the Reporting Date in July

   $ 220,000,000       $ 110,000,000       $ 110,000,000   



--------------------------------------------------------------------------------

Period

   Purchase Limit      BTMU
Purchaser
Group Limit      PNC
Purchaser
Group Limit  

Reporting Date in July until the date preceding the Reporting Date in August

   $ 220,000,000       $ 110,000,000       $ 110,000,000   

Reporting Date in August until the date preceding the Reporting Date in
September

   $ 220,000,000       $ 110,000,000       $ 110,000,000   

Reporting Date in September until the date preceding the Reporting Date in
October

   $ 220,000,000       $ 110,000,000       $ 110,000,000   

Reporting Date in October until the date preceding the Reporting Date in
November

   $ 220,000,000       $ 110,000,000       $ 110,000,000   

Reporting Date in November until the date preceding the Reporting Date in
December

   $ 220,000,000       $ 110,000,000       $ 110,000,000   

Reporting Date in December until the date preceding the Reporting Date in
January

   $ 220,000,000       $ 110,000,000       $ 110,000,000   

Reporting Date in January until the date preceding the Reporting Date in
February

   $ 180,000,000       $ 90,000,000       $ 90,000,000   

This letter agreement shall be a Transaction Document under the RPA. Each
reference in the RPA to “this Agreement” or “the Agreement”, or “hereof,”
“hereunder” or words of like import, and each reference in any other Transaction
Document to the RPA, shall mean the RPA as amended hereby, and as hereafter
amended or restated. Except as herein expressly amended, the RPA is ratified and
confirmed in all respects and shall remain in full force and effect in
accordance with its terms. The Company agrees to pay on demand all reasonable
costs and expenses in connection with the preparation, execution and delivery of
this letter agreement, including, without limitation, the reasonable fees and
out-of-pocket expenses of counsel for the Administrative Agent with respect
thereto.

Lennox International hereby consents to the amendments to the RPA contained
herein and hereby affirms and agrees that the Assurance Agreement is, and shall
continue to be, in full force and effect and is hereby ratified and affirmed in
all respects. On and after the date hereof, each reference in the Assurance
Agreement to the RPA, “thereunder”, “thereof” or words of like import with
respect to the RPA shall mean and be a reference to the RPA as amended hereby,
and as hereafter amended or restated

THIS LETTER SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE INTERNAL
LAWS OF THE STATE OF NEW YORK WITHOUT REFERENCE TO PRINCIPLES OF CONFLICTS OF
LAW (OTHER THAN SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW). This
Letter may be executed in any number of counterparts and by the different
parties hereto in separate counterparts, each of which when so executed shall be
deemed to be an original and all of which when taken together shall constitute
one and the same agreement. Delivery of an executed counterpart of a signature
page to this Letter by facsimile or by electronic mail in portable document
format (.pdf) shall be as effective as delivery of a manually executed
counterpart of a signature page of this Letter.

[Remainder of this page intentionally left blank]

 

2



--------------------------------------------------------------------------------

Sincerely, LPAC CORP., as Company By:  

/s/ Rick Pelini

  Name: Rick Pelini   Title: President, Treasurer

 

AGREED AND CONSENTED TO:

LENNOX INDUSTRIES INC., as

Master Servicer

By:  

Rick Pelini

  Name: Rick Pelini   Title: Vice President, Treasurer

LENNOX INTERNATIONAL INC. (solely for

Purposes of the penultimate paragraph hereof)

By:  

Rick Pelini

  Name: Rick Pelini   Title: Vice President, Treasurer



--------------------------------------------------------------------------------

AGREED AND CONSENTED TO: VICTORY RECEIVABLES CORPORATION, as a Purchaser By:  
David V. DeAngelis   Name: David V. DeAngelis   Title: Vice President THE BANK
OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK BRANCH, as Administrative Agent By:  
Devang Sodha   Name: Devang Sodha   Title: Director THE BANK OF TOKYO-MITSUBISHI
UFJ, LTD., NEW YORK BRANCH, as BTMU Purchaser Agent By:   Devang Sodha   Name:
Devang Sodha   Title: Director THE BANK OF TOKYO-MITSUBISHI UFJ, LTD., NEW YORK
BRANCH, as a Liquidity Bank By:   Christine Howatt   Name: Christine Howatt  
Title: Authorized Signatory



--------------------------------------------------------------------------------

AGREED AND CONSENTED TO: PNC BANK, NATIONAL ASSOCIATION, as PNC Purchaser Agent
By:   /s/ Robyn Reeher   Name: Robyn Reeher   Title: Vice President PNC BANK,
NATIONAL ASSOCIATION, as a Liquidity Bank By:   /s/ Robyn Reeher   Name: Robyn
Reeher   Title: Vice President